DETAILED ACTION
RCE was filed on 02/15/2022.  
Claims 1-5, 8-14 and 17-20 are pending.
Claims 6-7 and 15-16 are canceled.
Claims 1-5, 8-14 and 17-20 are allowed.   

REASONS FOR ALLOWANCE
The present invention is directed to Binary Convolutional Coding (BCC) interleave, Dual Sub-Carrier Modulation (DCM) constellation Mapper, and Low Density Parity Check (LDPC) Tone Mapper Design.  Each independent claim identifies the uniquely distinct features: regarding claim 1, determining, by a dual sub-carrier modulation (DCM) mapper of the wireless device, a number of data subcarriers for modulating the error corrected bitstream to subcarriers in each half of an orthogonal frequency-division multiplexing (OFDM) symbol, wherein the number of data subcarriers is determined to be 26 for a first bandwidth of the frame and 54 for a second bandwidth of the frame, wherein the set of interleaving parameters includes a number of rows and a number of columns, wherein a product of the number of rows in terms of a number of coded bits per data subcarrier and the number of columns is 54 for the second bandwidth, in combination with other limitations in the claim.
The closest prior art, Liu et al., (US 2017/0104553 A1) disclose conventional way of a new lower density parity check (LDPC) tone mapper is proposed when DCM is applied for a given resource unit (RU) when LDPC is used as the channel control coding. For HE PPDU transmission with DCM, LDPC encoded streams are first modulated by a 
The closest prior art, Yang et al., (US 20170126447 A1) disclose conventional way of selection a dual sub-carrier modulation (DCM) mode or a non-DCM mode. The processor is further configured to select one or more interleaver parameters based on the selection of the DCM mode or the non-DCM mode. The processor is further configured to select a first set of interleaver parameters when the DCM mode is selected and a second set of interleaver parameters, different than the first set of interleaver parameters, when the non-DCM mode is selected. The processor is further configured to apply the one or more interleaver parameters to interleave data of a message, either singularly or in combination, fail to anticipate or render the above features obvious.

Claims 10 and 19 encompasses limitations that are similar to claim 1. Thus, claims 10 and 19 are allowed based on the same reasoning as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.